 1

 2

3

4
                                                             .I'.1
5

 6

7

8
                           UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,          Case No.     ~ ~ o3—cf~ -c~~`fgZ-f~

12                   Plaintiff,         ORDER OF DETENTION AFTER ~iEARING
                                           (Fed.R.Crim.P. 32.1(a),(6)
13              v.                           18 U.S.C. ~ 3143(a)
                                          Allegations of Violations of
14                                        Probation/Supervised Release
                                                  Conditions)
15                   Defendant.

16
           On arrest warrant issued by the United States District Court for
17
     the        ~~~                  involving alleged violations of
18
     conditions of probation/supervised release:
19
           1.   The court finds that no condition or combination of
20
                conditions will reasonably assure:
21
                A.   (~) the appearance of defendant as required; and/or
22
                B.   (") the safety of any person or the community.
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
 1   2.   The Court concludes:

 2        A.    (✓ ) Defendant has failed to demonstrate by clear and

 3                   convincing evidence that he is not likely to pose

 4                   a risk to the safety of any other persons or the

 5                   community.     Defendant poses a risk to the safety

 6                   of other persons or the community based on:

 7

 8

 9

10

11

12        B.    ( ~') Defendant has failed to demonstrate by clear and

13                   convincing evidence that he is not likely to flee

14                   if released.    Defendant poses a flight risk based

15                   on:

16

17

18

19

20

21        IT IS ORDERED that defendant be detained.

22

23   DATED:    y /g~ZO'L~

24

25                                        0 ORABLE JAC     INE CHOOLJIAN
                                           ited State    agistrate Judge
26

27

28

                                      2
